DETAILED ACTION

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “surfactant” in claim 20, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, as set forth by Applicants, the surfactant material must be an organic material even though there are known inorganic surfactants.  As set forth in the specification, Paragraphs 0072 – 0073, the surfactant must contain lipophilic ground and a hydrophilic group wherein the lipophilic group is a hydrocarbon (i.e. organic) group.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 6, 7, 10, 11, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueta et al. (U.S. Patent App No. 2004/0126609 A1).
Regarding claim 1, Ueta et al. disclose magnetic particles (Title; Abstract) comprising a core made of a magnetic material (ibid and at least Paragraph 0090) and an insulating coating film which covers the core made of magnetic material (Title; Abstract; Paragraphs 0074 – 0088), wherein the insulating coating film is formed of a mixture containing a metal alkoxide and an organic phosphoric acid or a salt thereof (Paragraphs 0074 – 0088, 0107 – 0111, and 0115, noting disclosure in Paragraph 0115 of adding the metal alkoxide material to the coating layer of the phosphoric acid, as exemplified in Table 5, example 6 and also noting explicit disclosure of organic phosphoric acid in Paragraph 0076).
The limitation “a sol-gel reaction product” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, the coating is taught as being made by a variety of known methods and the Examiner also explicitly notes that the metal alkoxide is taught to be a sol material (Paragraph 0111 and Table 5, example 6).
	Furthermore, Ueta et al. disclose that the aluminum to be added to the phosphoric acid coating layer can come from Aluminum Acetate (see Paragraph 0077 and Table 1).  The Examiner notes that Aluminum Acetate meets the criteria of being a metal alkoxide as it is an M-(OR)n type compound (for support of this, see citation to Composite Materials, page 52).  However, the Examiner is primarily relying upon the teaching in Paragraph 0115 and its embodiment in Table 5 (i.e. example 6), wherein the metal alkoxide material is mixed directly into the phosphoric acid coating layer, hence ‘reacting’ with it, as taught in Paragraph 0115 even though this limitation is a product-by-process limitation as noted above.
	Regarding claim 6, Ueta et al. disclose adding silane coupling agents to the coating mixture (at least Paragraphs 0062, 0088, 0112 – 0115).
	Regarding claim 7, Ueta et al. disclose overlapping end points (ibid).
	Regarding claim 10, Ueta et al. disclose silane coupling agents meeting the claimed limitations (Paragraph 0114 and Table 5).
	Regarding claim 11, Ueta et al. disclose magnetic materials meeting the claimed limitations (Paragraph 0090).
	Regarding claims 13 and 14, Ueta et al. disclose forming a core meeting the claimed limitations (entire disclosure, but also example in Paragraph 0169).
	Regarding claim 16, Ueta et al. disclose the addition of a surfactant to the coating solution (Paragraphs 0062, 0088, 0112 – 0115 and Table 5).
Table 5).
	Regarding claim 20, Ueta et al. disclose overlapping end points for these class of additives (Paragraph 0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shigeoka et al. (U.S. Patent App. No. 2011/0315913 A1) in view of Ueta et al. (‘609 A1).
Shigeoka et al. (‘913 A1) is essentially relied upon as described previously, but rewritten below.
Regarding claim 1, Shigeoka et al. disclose magnetic particles (Title; Abstract), each comprising a core made of a magnetic material (ibid – and, for example, Paragraph 0163) and an insulating coating film which covers the core made of magnetic material (ibid – coating films), wherein the insulating coating film contains a metal alkoxide and an inorganic phosphoric acid or a salt thereof (ibid and Paragraphs 0030, 0035, 0039 – 0041, 0080 – 0090 and 0100).
The limitation “formed of a sol-gel reaction product” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Furthermore, the Examiner takes Official Notice that forming insulating coatings on magnetic particles via a sol-gel method is old in the art and using a sol-gel method would have been a matter of simple substitution of known functionally equivalent methodologies for forming insulating coatings on magnetic core particles1.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, forming insulating coatings by the disclosed methodology or via a sol-gel process are functional equivalents in the field of known methodologies to form insulating coatings on magnetic core particles.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Shigeoka et al. fails to disclose using an organic acid as the potassium acid source.
However, Ueta et al. teach that inorganic acids such as the disclosed orthophosphoric acids in Shigeoka et al. are functionally equivalent to organic phosphoric acids, such as monomethylphosphoric acid, monooctylphosphoric acids, etc., and even goes so far as to say “and still other phosphoric acids and their salts” (Paragraph 0076).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, forming insulating coatings using organic phosphoric acids or inorganic phosphoric acids are functional equivalents in the field of known methodologies to form phosphoric acid-based insulating coatings on magnetic core particles.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 2 - 5, Shigeoka et al. disclose the claimed metal alkoxide and acid amounts (Paragraphs 0085, 0090 and at least 0163).  In all of these claims, the Examiner notes that it would have citations above).
Regarding claim 6, Shigeoka et al. disclose embodiments adding a silane coupling agent to the coating layer (Paragraphs 0039 – 0041). This is also supported by Ueta et al. (Paragraphs 0062, 0088, 0112 – 0115 and Table 5).
Regarding claim 7, while Shigeoka et al. teach adding a silane coupling agent, Shigeoka et al. does not provide explicit guidance as to the amount to be added.  As such, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the amount of silane coupling agent to be added through routine experimentation, especially given the knowledge in the art that adding too much of a non-magnetic material will impact the overall magnetic properties of the entire composition, but adding too little will not result in a proper insulating coating (i.e. optimization above 5 weight % would have been within the knowledge of a person of ordinary skill in the art).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Shigeoka et al. disclose the claimed metal alkoxide (citations above; especially Paragraph 0163).
Regarding claim 9, these are all organic phosphoric acids with no evidence of any unexpected or unusual behavior as compared to the explicitly disclosed organic phosphoric acids in Ueta et al. (monomethylphosphoric acid, monooctylphosphoric acids, etc). These organic acids would be necessarily covered by the teaching in Ueta et al. of “and still other phosphoric acids and their salts”. There is nothing of record that one organic phosphoric acid behaves any differently than another organic phosphoric acid.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, forming insulating coatings using any organic phosphoric acid or salt are deemed functional equivalents in the field of known methodologies to form phosphoric acid-based insulating coatings on magnetic core particles, as taught by Ueta et al. and their statement “and still other phosphoric acids and their salts”.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 10, Shigeoka et al. disclose encompassing/overlapping silane coupling agents (at least Paragraph 0100). See also Ueta et al. (Table 5).
Regarding claim 11, Ueta et al. teach that these are conventional magnetic materials for use in composite magnetic particles for magnetic cores (at least Paragraph 0090). Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, all of these classes of magnetic particle materials are functional equivalents in the field of known methodologies to form coated magnetic particles for dust cores.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 12, Shigeoka et al. disclose that the coating layers can be multiple layers, thereby reading on the “another insulating coating film” limitation (Paragraphs 0034 – 0035).  This is also supported by Ueta et al., teaching the use of lower and upper layers (Paragraph 0088).  Furthermore, duplication of a layer to achieve extra thickness or protection is well within the knowledge of a person of ordinary skill in the art.
Regarding the limitation(s) “A dust core” in claim 13, the Examiner notes that this limitation is a preamble limitation which does not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  As such, Shigeoka et al. is deemed to read on claim 13.  Furthermore, Ueta entire disclosure and specifically example in Paragraph 0169).
Regarding claims 16 – 20, Shigeoka et al. reads on the claimed limitations for the reasons set forth above regarding claims 1 – 4, 6 and 7.  The ‘surfactant’ is taken as the organic phosphoric acid or salt thereof as this is explicitly taught by Applicants2.
Alternative to this interpretation, regarding claims 16 and 17, the Examiner notes that Ueta et al. explicitly teach adding a surfactant to the phosphoric acid coating layer to facilitate wettability (Paragraphs 0062, 0088, 0112 – 0115, and Table 5).
Regarding the content of the surfactant in claim 18, Ueta et al. explicitly teach encompassing weight percentages (Paragraph 0088 and Table 5).
Regarding the relative amount of surfactant in claim 19, the Examiner deems that this is a cause effective variable that can be easily optimized by a person of ordinary skill in the art given the explicit guidance in Ueta et al. regarding the amounts of surfactant to be added (citations above) and the known use of surfactants (i.e. a skilled artisan would be readily apprised of what an ‘effective amount’ of surfactant would be for various applications).  There is nothing presently of record that demonstrates that the claimed ratio would be non-obvious or unexpected to a person of ordinary skill in the art.
Regarding the addition of a coupling agent in claim 20, Ueta et al. disclose adding silane coupling agents in an amount meeting the claimed limitations in addition to surfactants (at least Paragraphs 0062, 0088, 0112 – 0115, and Table 5).

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (U.S. Patent App. No. 2012/0082844 A1) in view of Ueta et al. (‘609 A1) as evidenced by Shigeoka et al. (‘913 A1).
Takahashi et al. (‘913 A1) is essentially relied upon as described previously, but rewritten below.
Regarding claim 1, Takahashi et al. disclose magnetic particles (Title; Abstract), each comprising a core made of a magnetic material (ibid – and cover Figure, element 2) and an insulating coating film cover Figure, element 3), wherein the insulating coating film contains a metal alkoxide (Paragraphs 0028 – 0031 and 0052 – 0059) and a non-metal residue (Paragraphs 0043 – 0044).
Takahashi et al. does not teach including an organic phosphoric acid with the metal alkoxide material, but does appear to imply that phosphorous reaction products are desired (see Paragraph 0037, which teaches the inclusion of iron phosphate as a preferred additional component possible in the coating layer).
However, Ueta et al. teach that inorganic acids such as the disclosed orthophosphoric acids in Shigeoka et al. are functionally equivalent to organic phosphoric acids, such as monomethylphosphoric acid, monooctylphosphoric acids, etc., and even goes so far as to say “and still other phosphoric acids and their salts” (Paragraph 0076).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, forming insulating coatings using organic phosphoric acids or inorganic phosphoric acids are functional equivalents in the field of known methodologies to form phosphoric acid-based insulating coatings on magnetic core particles.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Takahashi et al. to utilize a coating layer including a metal alkoxide and an organic phosphoric acid or salt thereof as taught by Ueta et al., since such a coating can provide excellent corrosion resistance to the core-shell magnetic particles and the use of organic or inorganic acids is recognized as a functionally equivalent phosphoric acid source.
The limitation “formed of a sol-gel reaction product” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	In the instant case, while the Examiner deems that the disclosed coating layer renders obvious the claimed sol-gel limitations for the reasoning noted above, the Examiner also takes Official Notice that forming insulating coatings on magnetic particles via a sol-gel method is old in the art and using a sol-gel method would have been a matter of simple substitution of known functionally equivalent methodologies for forming insulating coatings on magnetic core particles3.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, forming insulating coatings by the disclosed methodology or via a sol-gel process are functional equivalents in the field of known methodologies to form insulating coatings on magnetic core particles.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 2 - 5, Shigeoka et al. disclose the claimed metal alkoxide and acid amounts (Paragraphs 0085, 0090 and at least 0163).  See also Takahashi et al. Paragraphs 0054 – 0055.  In all of these claims, the Examiner notes that it would have been obvious to optimize the amounts of each of these components through routine optimization given the teachings in Shigeoka et al. regarding desired parts by mass/weight (citations above).
Regarding claims 2 - 5, Takahashi et al. teach the importance of controlling the amount of the materials/additives (Paragraphs 0054 - 0055).  This is further evidenced by Shigeoka et al. (Paragraphs 0085, 0090 and at least 0163).  As such, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the various weight percentages through routine experimentation, especially given the teaching in both Takahashi et al. and the evidentiary art Shigeoka et al. regarding the desire to control the amounts of the various materials to achieve optimal magnetic and insulating performance.  In re Boesch, 205 USPQ 215  In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Ueta et al. disclose embodiments adding a silane coupling agent to the coating layer (at least Paragraphs 0062, 0088, 0112 – 0115 and Table 5).
Regarding claim 7, while Ueta et al. teach adding up to 5 weight percent of the additive, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the amount of silane coupling agent to be added through routine experimentation, especially given the knowledge in the art that adding too much of a non-magnetic material will impact the overall magnetic properties of the entire composition, but adding too little will not result in a proper insulating coating (i.e. optimization above 5 weight % would have been within the knowledge of a person of ordinary skill in the art).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Takahashi et al. (Paragraphs 0054 – 0055) disclose the claimed metal alkoxides. This is further evidenced by Shigeoka et al. (citations above; especially Paragraph 0163).
Regarding claim 9, these are all organic phosphoric acids with no evidence of any unexpected or unusual behavior as compared to the explicitly disclosed organic phosphoric acids in Ueta et al. (monomethylphosphoric acid, monooctylphosphoric acids, etc). These organic acids would be necessarily covered by the teaching in Ueta et al. of “and still other phosphoric acids and their salts”. There is nothing of record that one organic phosphoric acid behaves any differently than another organic phosphoric acid.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, forming insulating coatings using any organic phosphoric acid or salt are deemed functional equivalents in the field of known methodologies to form phosphoric acid-based insulating coatings on magnetic core particles, as taught by Ueta et al. and their statement “and still other phosphoric acids and their salts”.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Table 5) teach the claimed silane coupling agents as obvious silane coupling agents.  This is further evidenced by Shigeoka et al., which disclose encompassing/overlapping silane coupling agents (at least Paragraph 0100).
Regarding claim 11, Takahashi et al. disclose the claimed magnetic materials (Paragraph 0032).
Regarding claim 12, Takahashi et al. et al. disclose that the coating layers can be multiple layers, thereby reading on the “another insulating coating film” limitation (Paragraphs 0040 and 0063).
Regarding the limitation(s) “A dust core” in claim 13, the Examiner notes that this limitation is a preamble limitation which does not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, Takahashi et al. disclose the use as a ‘powder’ core (Title; Abstract; and Paragraphs 0003 – 0005) which is taken to read on ‘dust core’.
Regarding claims 14 and 15, the Examiner takes Official Notice that embodiments wherein the coil is wound around a dust/powder core or embedded in a dust/powder core are old in the art and are necessarily taught by the background disclosure in Takahashi et al. (ibid)4.
Regarding claims 16 – 20, Takahashi et al. in view of Ueta and as evidenced by Shigeoka et al. reads on the claimed limitations for the reasons set forth above regarding claims 1 – 4, 6 and 7.  The ‘surfactant’ is taken as the organic phosphoric acid or salt thereof as this is explicitly taught by Applicants5.
Paragraphs 0062, 0088, 0112 – 0115, and Table 5).
Regarding the content of the surfactant in claim 18, Ueta et al. explicitly teach encompassing weight percentages (Paragraph 0088 and Table 5).
Regarding the relative amount of surfactant in claim 19, the Examiner deems that this is a cause effective variable that can be easily optimized by a person of ordinary skill in the art given the explicit guidance in Ueta et al. regarding the amounts of surfactant to be added (citations above) and the known use of surfactants (i.e. a skilled artisan would be readily apprised of what an ‘effective amount’ of surfactant would be for various applications).  There is nothing presently of record that demonstrates that the claimed ratio would be non-obvious or unexpected to a person of ordinary skill in the art.
Regarding the addition of a coupling agent in claim 20, Ueta et al. disclose adding silane coupling agents in an amount meeting the claimed limitations in addition to surfactants (at least Paragraphs 0062, 0088, 0112 – 0115, and Table 5).

Response to Arguments
The rejection of claims under 35 U.S.C § 103(a) – Shigeoka et al. or Takahashi et al.
	The above noted rejection has been withdrawn in view of Applicants’ arguments, which have been found persuasive.  Specifically, Applicant(s) argue that orthophosphoric acid is not an organic phosphoric acid, which has been found convincing given the supporting evidence provided by Applicants.

The rejection of claims under 35 U.S.C § 103(a) – Ueta et al. alone or as a secondary consideration
organic surfactants have not been taught in the prior art.  The Examiner respectfully disagrees, noting that Ueta et al. teach both organic and inorganic phosphoric acids and separately teaches adding surfactants to the coating composition, as laid out in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For support of the Examiner’s position of Official Notice, see Maeda et al. (‘726 A1), Background Art – Paragraphs 0002 – 0009.
        2 See as-filed disclosure, Paragraph 0072: “The organic phosphoric acid or salt thereof in the first embodiment is also a surfactant.” (emphasis added).
        3 For support of the Examiner’s position of Official Notice, see Maeda et al. (‘726 A1), Background Art – Paragraphs 0002 – 0009.
        4 See Ohtsubo et al. (‘636 A1), Paragraph 0082 and/or Shibata et al. (‘445 B2), Figures for support of the Examiner’s position that these coil placements are old in the art.
        5 See as-filed disclosure, Paragraph 0072: “The organic phosphoric acid or salt thereof in the first embodiment is also a surfactant.” (emphasis added).